DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Huelsewede et al (US 2019/0023215) in view of Muller (US 2002/0135162)
Regarding Claim 1, Huelsewede teaches a composite structure for an airbag cover (Abstract) comprising a foam layer, (Fig 1, Item 4) a cover layer (Fig. 1, Item 2, 5 and 6), and a lacquer layer (Fig. 1, Item 3). Huelsewede teaches the foam is polyolefin (Paragraph 0021) and has a density of 40 to 200 kg/m3 (Paragraph 0022), which overlaps the claimed range of less than 300 kg/m3. Huelsewede teaches the cover layer is thermoplastic and can be two layers (Fig. 1, Item 5 and 6; Paragraph 0013), where each sublayer contains at least one thermoplastic selected from polyolefin. (Paragraph 0013). Huelsewede teaches there are no material weakening to form tear lines. (Abstract).
Huelsewede does not specifically teach a textile layer between the foam layer and the cover layer. 
  Muller teaches an air bag cover material (Fig. 7) comprising foam, fabric layer adjacent to foam and a cover layer on top of the fabric layer. (Paragraph 0089). Muller teaches this fabric aids in prevent the flight of foam chunks when the airbag deploys, which protects the people in the car. (Paragraph 0018). Thus, it would have been obvious to one with ordinary skill in the art 
Regarding Claim 5, Huelsewede teaches the cover layer can have a thickness of 0.2 to 1 mm. (Paragraph 0011). Huelsewede teaches the foam layer can have a thickness of 0.5 to 4 mm. (Paragraph 0022). This overlaps the claimed range of 1 to 5 mm. 

Claim 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Huelsewede and Mueller in view of Buehring et al. (US 2013/0280517).
Regarding Claim 2, Huelsewede teaches the foam is polyolefin, but does not specifically teach the foam contains propylene.
Buehring teaches a foam layer for use in airbag cover layer (Abstract; Paragraph 0044).   Buehring teaches the foam layer comprises polypropylene (Claim 13 of Buehring). Buehring teaches this polypropylene foam provides the advantage of being able to be shaped into various three-dimensional bodies while maintaining strength/stability. (Paragraph 0009-0011). Thus, it would have been obvious to one with ordinary skill in the art to use the propylene foam of Buehring in cover of Huelsewede and Mueller for the ability to shape the cover in three-dimensional shapes while maintaining strength.
Regarding Claim 4, 
Claim 3 is rejected under 35 U.S.C. 103 for being unpatentable over Huelsewede and Mueller in further view of Hozumi et al. (US 6,084,048).
Regarding Claim 3, Huelsewede does not teach the Shore A hardness of the composite. Huelsewede does teach the cover layer can be propylene copolymers. 
Hozumi teaches a propylene copolymer (Abstract) that can be used in airbag covers. (Column 16, Lines 25-26). Hozumi teaches this propylene polymer has a Shore A hardness of less than 70.  Hozumi teaches this allows for good flexibility (Column 2, Lines 46-51). Thus, as Hozumi teaches the claimed Shore A hardness for an airbag cover allows for good flexibility, it would have been obvious to one with ordinary skill in the art to set the Shore A hardness of the composite of Huelsewede to the claimed range. 

Claim 6 is rejected under 35 U.S.C. 103 for being unpatentable over Huelsewede and Mueller in view of Monk et al. (US 2002/0106530).
Regarding Claim 6, Huelsewede does not teach the foam is sharpened foam.
Monk teaches skiving the foam, making sharpened foam, when used in a laminate (Paragraph 0032). Monk teaches this allows for better bonding in laminate, as it allows for open cells that allow for adhesive to penetrate into the foam. (Paragraph 0032). Thus, it would have been obvious to one with ordinary skill in the art to sharpen the foam of Huelsewede to ensure better bonding between the foam layer and other layers. 
Response to Arguments
Applicant’s arguments have been fully considered, but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael Zhang/Primary Examiner, Art Unit 1781